UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1801




In Re:   DANNY L. BLACKMON,

                Petitioner.




     On Petition for Writ of Mandamus.        (7:03-cr-00077-F-1)


Submitted:   October 16, 2009               Decided:   November 18, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danny L. Blackmon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danny L. Blackmon petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion seeking documents from his criminal case.                        He seeks an

order from this court directing the district court to act.                          We

find   there   has    been     no   undue       delay    in   the    district   court.

Accordingly, we deny the mandamus petition.                         We dispense with

oral   argument      because      the     facts    and    legal     contentions     are

adequately     presented     in     the    materials      before      the   court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2